DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered. 
Response to Arguments
In view of the amendments filed on 3/14/2022, the objections to claims 10 and 19, cited in the office action of 9/14/2021, are moot. Applicant is reminded that all amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) indicated through proper underlining and deletion markings.
Applicant's arguments filed 3/14/2021 have been fully considered, but they are moot in view of the new grounds of rejection.
Claim Objections
Claims 10, 17, and 19 are objected to because of the following informalities:  a grammatical error in the phrase “are each connected to a resected regions” in claim 10, line 11; claim 10, line 14 appears to have a typographical error in the phrase “of the continuous electrospun merged,” which instead should be “of the continuous electrospun polymeric nanofiber merged;” a typographical error in claim 17, line 1, of the phrase “claim IO” which instead should be “claim 10;” claim 19, line 9 recites “a thickness between 10 and 100,” but does not list a unit of measurement; a grammatical error in the phrase “a first resected region a tubular organ” in claim 19, line 17. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, 19, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the continuous electrospun polymeric fiber" in line 9. This language is also used in claims 11, 19, and 36. There is insufficient antecedent basis for this language; and it is unclear if this phrase is intending to refer to the continuous electrospun polymeric nanofiber element recited by the claims. Appropriate correction is required. 
Claim 10, line 15 recites “the at least one macrostructure.” This language renders the claim indefinite as claim 10 has only previously recited the presence of “macrostructures.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 10-17, 19, 20, 36, and 40  is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hall et al. (US Pub. No. 2014/0081414; hereinafter Hall).
Hall discloses the following regarding claim 10:  an electrospun organ support structure comprising a tubular body (302), the tubular body having a first end (Fig. 3A) and a second end opposed to the first end (Fig. 3A), an outer surface (exterior surfaces of element 330) and an inner surface (interior surfaces of element 325) opposed to the outer surface (Fig. 3B), the tubular body having at least one first layer (325), the at least one first layer composed of a continuous electrospun polymeric nanofiber (paras. 0078-0079, 0089), wherein the electrospun polymeric nanofibers are present in an orientation that is at least one of uniform, differential, alternating, mixed, or aligned (paras. 0078-0079, 0089), wherein at least one of the inner surface or outer surface of the tubular body has pores (paras. 0095-0099, 0107), the pores having a pore size diameter between 10 nm and 100 microns (para. 0101), the pores formed between portions of the continuous electrospun polymeric fiber (paras. 0095-0101), wherein, the electrospun polymeric nanofiber comprises polyethylene terephthalate or mixtures of polyethylene terephthalate and polyurethane (para. 0078), wherein the first and second ends are each connected to a resected regions of a tubular organ selected from the group consisting of bronchial tissue, esophageal tissue, and alveolar tissue (para. 0042, where the device of Hall would be fully capable of attaching to resected regions of tissue, due to its shape and size), and wherein the at least one first layer includes macrostructures (microfiber structures) (paras. 0049, 0054), the macrostructures composed of at least two regions (medial and lateral regions) of the continuous electrospun merged to one another (Figs. 3A-3B; paras. 0049, 0056), and wherein the at least one macrostructure has a thickness between 10 and 100 microns (para. 0056); at least one arcuate structural member (320) connected to the tubular body (Figs. 3A-3B; para. 0093); and cells seeded on the tubular structure to form regions of tubular tissue (paras. 0051-0052).
Please note that many of the claims contain language directed towards the method of making the claimed device. It has been held that the method of making a device is not germane to the patentability of the device itself. Claim recitations directed towards the method of making a device are considered to the extent that they further define the final structure of the claimed apparatus. In addition, the claims are directed to the device of the organ support structure, and not a system or a kit. Therefore, additional devices such as mandrels, etc. used in the construction of the device may not be positively recited by the claims.
Please also note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of Hall has first and second ends that are fully capable of being attached to resected tubular organs, due to its size and shape.
Hall discloses the following regarding claim 11: the organ support structure of claim 10, wherein at least some portion of the continuous electrospun polymeric fiber has a thickness greater than 10 microns (paras. 0049, 0054-0056).
Hall discloses the following regarding claim 12:  the organ support structure of claim 11, wherein the tubular body further comprises at least one second layer (330), the second layer composed of a continuous electrospun polymeric nanofiber (paras. 0078-0079, 0089), wherein the polymeric nanofiber of the second layer differs from the nanofiber of the first layer in at least one of the following:  thickness, composition (paras. 0102, 0107).
Hall discloses the following regarding claim 13:  the organ support structure of claim 12, wherein the second layer adheres to the first layer (Fig. 3B; paras. 0102, 0110).
Hall discloses the following regarding claim 14:  the organ support structure of claim 10, wherein the tubular body further comprises at least one electrically conductive support structure (mandrels and syringe pumps) (paras. 0055-0059, 0083-0089), the electronically conductive support structure integrally connected to the at least one first layer and configured to receive a selectively controlled/maintained charge in order to alter bonding properties of electrospun nanofiber layers which come into contact with the conductive support structure (paras. 0055-0059, 0083-0089). Please note that the phrase “controlled/maintained” is being interpreted to mean controlled or maintained.
Hall discloses the following regarding claim 15:  the organ support structure of claim 14, wherein the conductive support structure serves as an electrospinning mandrel for the purpose of creating an electrospun nanofiber tubular synthetic organ structure (paras. 0055-0059, 0083-0089).
Hall discloses the following regarding claim 16:  the organ support structure of claim 15, wherein the electrical characteristics of the conductive support structure are tuned to control the deposition of electrospun nanofibers anywhere along the tubular synthetic organ structure and wherein the electrical characteristics of the conductive support structure are tuned to provide deposition of electrospun nanofibers which is uniform, differential, alternating, mixed, aligned, or non-aligned (paras. 0055-0059, 0083-0089).
Hall discloses the following regarding claim 17:  the organ support structure of claim IO wherein the electrospun polymeric nanofibers are composed of a polymeric material that comprises polyethylene terephthalate (para. 0078).
Hall discloses the following regarding claim 19:  an electrospun nanofiber tubular synthetic respiratory organ structure comprising:  a tubular body (302), the tubular body having an outer surface (exterior surfaces of element 330) and an inner surface (interior surfaces of element 325) opposed to the outer surface (Figs. 3A-3B), the tubular body having a first end (Fig. 3A) and a second end opposed to the first end (Fig. 3A), at least one first layer (325) and at least one second layer (330), wherein the at least one first layer is composed of a continuous electrospun polymeric nanofiber (paras. 0078-0079, 0089), wherein the at least one first layer includes macrostructures (microfiber structures) (paras. 0049, 0054), the macrostructures composed of at least two regions (medial and lateral regions) of the continuous electrospun fiber merged to one another (Fig. 3A), and wherein the at least one macrostructure has a thickness between 10 and 100 (para. 0056; this language is being interpreted to be 10 microns and 100 microns, as recited in the other independent claims), wherein at least one of the inner surface or outer surface of the tubular body has pores (paras. 0095-0099, 0107), the pores having a pore size diameter between 10 nm and 100 microns (para. 0101), the pores formed between portions of the continuous electrospun polymeric nanofiber (paras. 0095-0099, 0101, 0107), wherein the continuous electrospun polymeric fiber comprises polyethylene terephthalate (para. 0078); an integrated micro and/or nano-feature (335) that combines with a complementary counterpart micro and/or nano features present in the first or second layers (para. 0093, as element 335 connects to the nanofibers of elements 325 and 330); at least one arcuate structural member (320) connected to the tubular body (Figs. 3A-3B; para. 0093); and cells seeded on the tubular structure to form tubular tissue regions (paras. 0051-0052) wherein the first end of the tubular body is configured to contact a first resected region a tubular organ and the second end of the tubular body is configured to connect to a second resected region of the tubular organ, and wherein the tubular organ is either a bronchus or an esophagus (para. 0042).
Hall discloses the following regarding claim 20:  the organ structure of claim 19, further comprising at least one support structure (mandrel and syringe pump) (paras. 0055-0059, 0083-0089), the support structure integrated in one of the first or second layers (paras. 0055-0059, 0083-0089) where in the first or second layer includes, a layer of electrospun nanofibers below a support structure, above it or both (paras. 0055-0059, 0083-0089).
Hall discloses the following regarding claim 36:  a scaffold structure comprising:  a tubular body (302), the tubular body having an outer surface (exterior surfaces of element 330) and an inner surface (interior surfaces of element 325) opposed to the outer surface (Figs. 3A-3B), the tubular body having at least one first layer (325), the at least one first layer composed of a continuous electrospun polyethylene terephthalate polymeric nanofiber (paras. 0078-0079, 0089), wherein at least one of the inner surface or outer surface of the tubular body has pores (paras. 0095-0099, 0107), the pores having a pore size diameter between 10 nm and 100 microns (para. 0101), the pores formed between portions of the continuous electrospun polymeric fiber (paras. 0095-0101), and cells seeded on the tubular structure to form tubular organ tissue regions thereon (paras. 0051-0052), wherein the tubular body has an opening at one end, at both ends or at a plurality of ends (Fig. 3A), and wherein the at least one first layer includes macrostructures (microfiber structures) (paras. 0049, 0054), the macrostructures composed of at least two regions (medial and lateral regions) of the continuous electrospun fiber merged to one another (Fig. 3A), and wherein the at least one macrostructure has a thickness between 10 and 100 microns (para. 0056); and at least one arcuate structural member (320) connected to the tubular body (Figs. 3A-3B; para. 0093).
Hall discloses the following regarding claim 40:  the scaffold structure of claim 36 wherein the electrospun polymeric nanofibers are present in an orientation that is at least one of uniform, differential, alternating, mixed, or aligned (paras. 0078-0079, 0089).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall in view of Grosse (US Pub. No. 2014/0107803).
Regarding claims 21 and 22, Hall discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the complementary counterpart micro and/or nano features being a hook and loop configuration, a tab and slot configuration, a ball and socket configuration, or a tongue and groove configuration. Grosse teaches an electrospun scaffold (Figs. 2A-3; paras. 0007, 0028, 0051), comprising an integrated feature (e.g., ribs) (paras. 0033, 0056) that combines with complementary counterpart features present in the first or second layers (paras. 0033, 0056; where the electrospun nanofiber layers form complementary features as they are applied over the rib features). The complementary counterpart micro and/or nano features are of a hook and loop configuration, a tab and slot configuration, a ball and socket configuration, or a tongue and groove configuration (para. 0033), for the purpose of providing the implant with the necessary structural properties and strength needed to suit the implantation site. The support structure comprises the integrated one or more micro and/or nano-features that anchor/attach/bind to the electrospun nanofiber layers that it contacts (paras. 0033, 0056, where the phrase “anchor/attach/bind” is being interpreted to mean anchor, or attach, or bind). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Hall to comprise the integrated feature and the complementary counterpart feature taught by Grosse, in order to provide the implant with the necessary structural properties and strength needed to suit the implantation site.
Regarding claim 38, Hall discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite the tubular body including a first region that has a first elasticity value and a second region that has a second elasticity value that differs from the first elasticity value. Grosse teaches an electrospun tubular scaffold comprising at least a first region and a second region (Figs. 2A-3; paras. 0007, 0028, 0051), where the first region has a first elasticity value and the second region has a second elasticity value that differs from the first elasticity value (paras. 0051, 0054-0056, where the regions will have different elasticity values due to the use of different materials), for the purpose of providing the implant with the desired mechanical properties needed to suit the implantation site. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Hall to comprise regions with varying elasticity, as taught by Grosse, in order to provide the implant with the desired mechanical properties needed to suit the implantation site.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774